Exhibit 10.4
March 17, 2009
Robert H. King
205 Skyridge Drive
Atlanta, GA 30350
Dear Rob:
Tollgrade Communications, Inc. (“Tollgrade”) considers the stability of its
executive management team to be essential to Tollgrade’s best interests. In
order to induce you to remain in Tollgrade’s employment, this agreement (the
“Agreement”) describes the severance compensation that Tollgrade agrees will be
provided to you in the event your employment with Tollgrade is terminated under
the circumstances described below.
This Agreement shall be for an initial term beginning on the date hereof and
expiring on the third anniversary of such date (the “Term”) and shall
automatically be extended for successive additional terms of two years unless
either party gives the other written notice of its intent not to renew at least
60 days prior to the end of the then current term.

1.   At-will Employment. Notwithstanding any provisions of this Agreement, any
offer letter, confidentiality agreement, or other document that you sign in
connection with your employment, your employment at Tollgrade is and continues
to be “at-will” employment and may be terminated at any time with or without
cause or notice.   2.   Scope of Agreement. This Agreement is not intended to
supersede the terms of any offer letter, confidentiality agreement, or other
document which you sign in connection with your employment with Tollgrade,
except insofar as such document deals with severance pay (e.g., in the event the
terms of any offer letter conflict with the terms of this Agreement the terms of
this Agreement shall control).   3.   Severance Payment if Termination Occurs
Without Cause. If your employment is terminated by Tollgrade without Cause (as
defined in Section 5 hereof) at any time during the Term, then the following
shall be provided to you:

  (a)   Tollgrade shall pay to you on or before the fifth day following your
termination date a lump sum equal to the highest annual base salary you received
while employed by Tollgrade, excluding bonuses, commissions and other similar
amounts.     (b)   Tollgrade shall reimburse you for any reasonable fees or
other costs incurred by you up to a maximum amount of $6,000 in retaining and
continuing the services

1



--------------------------------------------------------------------------------



 



      of an executive placement agency during the period beginning on your
termination date and ending on the earlier to occur of (i) the second
anniversary of your termination date and (ii) the date on which you obtain other
employment or become self-employed. You shall be required to substantiate these
expenses and must request reimbursement from Tollgrade, and reimbursement by
Tollgrade shall be made as soon as administratively possible after receiving the
request but no later than the end of the third calendar year following your
termination date.     (c)   You shall be deemed for purposes of Tollgrade’s
health and welfare employee benefit plans to have remained in the continuous
employment of Tollgrade for the one-year period following your termination date
and shall be entitled to monthly health and welfare benefits as though you had
so remained in the employment of Tollgrade. If for any reason, whether by law or
provisions of Tollgrade’s employee benefit plans or otherwise, any benefits to
which you would be entitled to under the foregoing sentence cannot be provided
pursuant to such employee benefit plans, then Tollgrade shall pay to you the
difference between the benefits you would have received in accordance with the
foregoing sentence if Tollgrade or its employee benefit plans could have
provided such benefits and the amount of benefits, if any, actually paid by
Tollgrade or its employee benefit plans. Any such payments shall be made to you
prior to March 15 of the year following the year in which you become entitled to
the payments. Notwithstanding any other provision of this Section 3(c),
Tollgrade shall not be required to provide to you any group health benefits
unless you shall have timely elected COBRA continuation coverage following your
termination of employment.     (d)   Payment of the benefits described in this
Section 3 is subject to you signing and not revoking for a period of seven days
a separation and mutual release of claims agreement in substantially the form
then used by Tollgrade in connection with its general severance policy.     (e)
  You shall have no duty to seek any other employment after termination of your
employment with Tollgrade, but if you do obtain other employment, then Tollgrade
shall be entitled to credit against any payments which would otherwise be made
pursuant to Section 3(c) hereof, any comparable payments to which you are
entitled under the employee benefit plans maintained by your other employer or
employers in connection with services to such employer or employers after
termination of your employment with Tollgrade.

4.   Payment if Termination Occurs Other than by Tollgrade Without Cause. If
your employment is terminated other than by Tollgrade without Cause, Tollgrade
shall have no obligations to you under this Agreement.   5.   Definition of
“Cause.” For purposes of this Agreement, termination of your employment shall be
for “Cause” if it is determined by Tollgrade to be for any of the following:

2



--------------------------------------------------------------------------------



 



  (a)   Fraud, misappropriation, theft, embezzlement or other willful and
deliberate acts of similar dishonesty;     (b)   Conviction of, or a plea of
guilty or nolo contendre to, a felony or a crime involving moral turpitude;    
(c)   Illegal use of drugs in the workplace;     (d)   Intentional and willful
misconduct that subjects Tollgrade to criminal liability or material civil
liability;     (e)   Willful and deliberate breach of the your duty of loyalty,
including, but not limited to, the diversion or usurpation of corporate
opportunities properly belonging to Tollgrade;     (f)   Willful and deliberate
disregard of Tollgrade’s policies and procedures in any material respect;    
(g)   Material breach or violation of Tollgrade’s Code of Business Conduct and
Ethics;     (h)   Willful and deliberate breach or violation of any of the
material terms of this Agreement, including but not limited to the covenants and
restrictions set forth in this Agreement;     (i)   Willful and deliberate
insubordination, willful and deliberate refusal to perform, or willful gross
neglect in the performance of, your duties or responsibilities, or willful and
deliberate refusal to follow the proper instructions of Tollgrade, if any; or  
  (j)   Failure by you to fully cooperate as directed by Tollgrade in any
action, litigation, investigation or other proceeding brought before or by any
Governmental Authority.

For purposes of this definition, no act, or failure to act, on your part shall
be considered “deliberate,” “intentional” or “willful” unless done, or omitted
to be done, by you with a lack of good faith and with a lack of reasonable
belief that his action or omission was in the best interests of Tollgrade.

6.   Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, sent by courier or
mailed by United States certified or registered mail, return receipt requested,
postage prepaid. All notices to Tollgrade shall be directed to the attention of
the Chief Executive Officer of Tollgrade with a copy to the General Counsel of
Tollgrade. All notices to you may be delivered to your last-known address as
maintained by Tollgrade and you are responsible for maintaining the accuracy of
that address.

3



--------------------------------------------------------------------------------



 



7.   Successors; Binding Agreement.

  (a)   This Agreement shall inure to the benefit of, and be binding upon, any
corporate or other successor or assignee of Tollgrade which shall acquire,
directly or indirectly, by merger, consolidation or purchase, or otherwise, all
or substantially all of the business or assets of Tollgrade. Tollgrade shall
require any such successor to expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as Tollgrade would be
required to perform if no such succession had taken place.     (b)   This
Agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die after termination of
employment where any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your estate.

8.   No Waiver or Modification. No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in a writing signed by you and an authorized officer of Tollgrade that
expressly references this letter agreement. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same, or at any prior or subsequent time.   9.   Entire Agreement. This
Agreement represents the entire agreement and understanding between the parties
as to the subject matter hereof and supersedes all prior contemporaneous
agreements, whether written or oral.   10.   Severability; Validity. If any
provision of this Agreement shall be held invalid, illegal or unenforceable in
any jurisdiction, for any reason, then, to the full extent permitted by law:
(a) all other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the intent
of the parties hereto as nearly as may be possible, (b) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision hereof, and (c) any court or arbitrator
having jurisdiction thereover shall have the power to reform such provision to
the extent necessary for such provision to be enforceable under applicable law.
  11.   Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles. You hereby irrevocably submit to
the personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement, and that all claims in respect of any such action or proceeding may
be heard and determined in either such court.

4



--------------------------------------------------------------------------------



 



12.   Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes. If any payment due you
pursuant to this Agreement results in a tax being imposed pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended, then Tollgrade
shall reduce the total payments payable to you to the maximum amount payable
without incurring the Section 4999 tax.   13.   Covenant Not to Compete. You
covenant and agree that if you receive payment under this Agreement, then during
the Restricted Period (as defined below), you shall not in the United States of
America, directly or indirectly, whether as principal or as agent, officer,
director, employee, consultant, shareholder or otherwise alone or in association
with any other person, corporation or other entity, engage or participate in, be
connected with, lend credit or money to, furnish consultation or advice or
permit your name to be used in connection with, any Competing Business (as
defined below). “Restricted Period” shall mean the one-year period following
your termination date, plus any amount of time during such period which you are
in violation of this provision. “Competing Business” shall mean any person,
corporation or other entity engaged in the business of selling or attempting to
sell any product or service which competes with (i) products or services sold by
Tollgrade within the two years prior to termination of your employment or
(ii) new products of Tollgrade with respect to which, at the date of your
termination, we had allocated engineering resources to develop such new
products.   14.   Section 409A Compliance. It is intended that any payments due
to you hereunder will not be subject to Section 409A of the Internal Revenue
Code of 1986, as amended. However, to the extent it is determined that payment
under this Agreement would violate the six-month delay requirement of
Section 409A, any payment that otherwise would have been made during the
six-month period following your “separation from service” as defined in
Section 409A will be paid in a single sum on the first day of the seventh month
following the date of such separation from service.   15.   Precedence. This
Agreement is not intended to establish and does not establish a practice or
policy for the treatment of any other employees with respect to severance or any
other matter.   16.   Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



If you would like to enter into this Agreement, kindly sign and return to
Tollgrade the enclosed copy of this letter, which will then constitute our
agreement on this subject.
Very truly yours,
TOLLGRADE COMMUNICATIONS, INC.

         
By:
Name: 
/s/ Sara M. Antol
 
Sara M. Antol    
Title:
Secretary    

AGREED:

     
/s/ Robert H. King
 
Robert H. King
   

6